Citation Nr: 0607675	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip disability, 
as secondary to service-connected right gluteal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
right hip disability, secondary to service-connected right 
gluteal scar.  In April 2003, the veteran testified at a 
videoconference hearing before the undersigned.  In October 
2003, the Board remanded the veteran's appeal for further 
evidentiary development.  

In this regard, the October 2003 remand directed the RO to 
adjudicate the claim of entitlement to service connection for 
a right hip disability on a direct basis.  However, while the 
September 2005 supplemental statement of the case touched on 
this question, the RO did not issue a new rating decision.  
Accordingly, because a separate adjudication did not take 
place, this issue is once again referred to the RO for 
adjudication.   

Additionally, the record shows that the veteran, in March 
2003, made an application to reopen a claim of entitlement to 
service connection for residuals of a fractured jaw as well 
as a dental claim.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are also referred to the RO for appropriate action. 


FINDING OF FACT

The competent evidence of record does not show the veteran's 
right hip disability was caused or aggravated by a service 
connected disability.


CONCLUSION OF LAW

A right hip disability was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the December 
1999 statement of the case, August 2001, August 2002, 
February 2003, January 2004, and December 2004 VA 
correspondence, October 2003 Board remand, and September 2005 
supplemental statement of the case, amongst other documents, 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service and post-service 
records, including all of the claimants treatment records 
from the Birmingham and Gadson VA Medical Centers.  The 
record also shows that VA, in May 2005, obtained a medical 
opinion regarding the origins his right hip disability. 

The Board notes that, while the post-remand record shows the 
veteran reported receiving treatment at the Charleston Naval 
Hospital and at the VA Medical Center in Pensacola, no 
subsequent request was made for these records by VA.  
Nonetheless, the Board finds that VA adjudication of his 
claim may go forward without a request for these records 
because VA had already requested all of his treatment records 
dating back to his August 1973 separation from military 
service.  Moreover, the veteran reported that these records 
would show treatment for his problems immediately after his 
in-service motor vehicle accident and/or treatment for 
current hip problems, and the record already contains this 
information.  Furthermore, at no time did he allege that 
theses records would show a relationship between current 
right hip disability and an already service connected 
disability.  Therefore, since the record includes both a 
diagnosis of a current right hip disability as well as a VA 
opinion as to its origins, a remand to obtain these records 
is not required.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA issued the first VCAA letter after the adverse 
rating decision in July 1999.  The Court explained in 
Pelegrini, however, that a failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Indeed, any failure to 
provide a timely notice is cured provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of her claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  As the veteran has been provided 
that meaningful opportunity, the lack of full notice prior to 
the initial decision has been corrected, and any error as to 
when notice was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran and his representative assert that the claimant 
has a right hip disability, including arthritis, because of 
his service connected right gluteal scar caused him to alter 
his gait.  It is also requested that the veteran be afforded 
the benefit of the doubt.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
record shows the veteran's complaints and/or treatment for 
right hip pain starting in 1994 with a diagnosis of right hip 
arthritis, confirmed by x-ray, starting in February 1999.  
See VA treatment records dated in June 1994, July 1994, April 
1998, and January 1999; VA hip x-rays dated in November 1973, 
July 1994, and February 1999.  

However, the record is negative for a medical opinion linking 
the veteran's right hip disability to his service connected 
right gluteal scar.  In this regard, the September 1994 VA 
examiner noted that the veteran complained of chronic right 
hip pain since his in-service motor vehicle accident and 
thereafter opined that there was no evidence of degenerative 
joint disease or sciatica.  The May 1999 VA examiner reported 
that the veteran, in order to prevent discomfort in the right 
hip, walked with a limp to avoid full weight bearing and 
shifted while sitting.  However, neither examined opined that 
the service connected right gluteal scar caused or aggravated 
any right hip disability.  Furthermore, the May 2005 VA 
examiner, after a review of the record on appeal, 
specifically opined as follows:

Further review of this man's claims file 
and service medical records failed to 
demonstrate any connection between the 
[motor vehicle] accident itself, 
including the laceration of the gluteal 
area, and the present mild degenerative 
change involving the right hip.  I do not 
believe, and I am unable to find, any 
evidence that would connect these two 
events other than just the simple 
knowledge that he had the laceration and 
he now had degenerative changes in the 
right hip.  I do not believe that we can 
make a connection necessarily between 
these two events and certainly I do not 
find any evidence that would support a 
causal connection or relationship between 
the laceration of his right buttock and 
the development of mild degenerative 
changes 26 years later.

This opinion is not contradicted by any other medical opinion 
of evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the written statements offered to the VA in support of 
the claim as well as the personal hearing testimony, while 
lay witnesses are competent to describe experiences and 
symptoms, because lay persons are not trained in the field of 
medicine, they are not competent to provide a medical opinion 
as to whether a service connected disability caused or 
aggravated a right hip disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements and testimony, as well as those of his 
representative, addressing the etiology of the appellant's 
disability are not probative evidence as to the issue on 
appeal.

Therefore, entitlement to secondary service connection for a 
right hip disability is denied.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  



In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hip disability, as secondary 
to service-connected right gluteal scar, is denied.



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


